                                                                           USDC SDNY - - - - - - - ,
                                                                           DOCUMENT
                                                                           ELECTRONICALLY FILED
UNITED STA TES DlSTRICT COURT                                              DOC#:---,=-----
SOUTHERN DISTRICT OF NEW YORK                                              DATE FILED: 2.- \'-'-'2...Q


UNITED STATES OF AMERICA
                                                             PROTECTIVE ORDER
               v.
                                                                  20 Cr. 33 (ALC)
THOMAS BAUTISTA,
  a/k/a "T-Money," and
SAMUEL SANCHEZ,
  a/k/a "Juan Sanchez,"
  a/k/a "Sammy,"

               Defendants.


       Upon the application of the United States of America, Geoffrey S. Berman, United States

Attorney for the Southe~n District of New York. Assistant United States Attorney Jacob R.

Fiddelman, of counsel, for an order limiting the dissemination of any and all discovery produced

in connection with the above•captioned case (the .. Discovery"), which contains sensitive

information of third parties, it is hereby ORDERED that:

       1.     Discovery shall not be disclosed by the defendants or defense counsel, including

any successor counsel ("defense counseP') other than as set forth herein, and shall be used by

defense counsel and the defendants solely for the purpose of defending this criminal action.

       2.     The defendants and defense counsel are precluded from disseminating the disks

containing the Discovery, and any and all printouts and/or digital versions of the Discovery (and

any copies and/or screenshots) to anyone beyond the defendants, defense counsel, investigative.

secretarial, clerical, and paralegal personnel employed full•time or part-time by the defendants'

counsel, independent expert witnesses, investigators, or advisors retained by the defendants'

counsel in connection with this action, and other prospective witnesses and their counsel, to the

extent deemed necessary by defense counsel, for the purpose of defending this criminal action,

and such other persons as hereafter may be authorized by the Court upon motion by the defendants.
       3.      The defendants and defense counsel are precluded from using any disks.containing

the Discovery, and any and all printouts and/or digital versions of the Discovery (or any copies or

screenshots) for any purpose other than defending this criminal action.

       4.      The defendants and defense counsel must destroy or return the disks containing the

Discovery, and any and all printouts and/or digital versions of the Discovery (including all copies),

at the conclusion of the trial of this matter or when any appeal has terminated and the judgment

has become final.



                                  [Remainder intentionally blank]




                                                  2
       5.        The provisions of this Order shall not tem1inate at the conclusion of this criminal

prosecution, and the Court will retain jurisdiction to 'enforce this Order following termination of

the case.


Dated: New York, New York
       January 2 I, 2020


       GEOFFREY S. BERMAN
       United States Attorney
       for the Southern District of New York



    By:     rj    *---
            Jacob R. Fiddelman
            Assistant United States Attorney
                                                            onor McNamara, Esq.
                                                           Russ Kofman. Esq.
                                                           Lebedin Kofman LLP




        COUNSEL FOR
        SAMUEL SANCHEZ




s~7~'},---
HONORABLE ANDREW L. CARTER, JR.                   '2- IL\-'2<J
UNITED STATES DISTICT JUDGE




                                                   3
